Citation Nr: 1750579	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  11-12 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to August 19, 2015, and in excess of 70 percent from August 19, 2015.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 19, 2015.

		
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The rating issue along with the claim for a TDIU was remanded by the Board for additional development in February 2015.

In a September 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased disability rating of 70 percent effective August 19, 2015 for PTSD. In the September 2015 rating decision, the AOJ also granted entitlement to a TDIU effective from August 19, 2015, the date the Veteran's service-connected disabilities met the requirements for such an award.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his PTSD and asserted that he was unemployable from an earlier date, and the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active. See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to service connection for diabetes mellitus type II, as a result to herbicide exposure and entitlement to service connection for glaucoma, secondary to diabetes mellitus type II were raised in an August 2015 statement, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over the issues, and they are REFFERED to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The issue of entitlement to a TDIU prior to January 9, 2014, is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
FINDINGS OF FACT

1. Prior to January 9, 2014, PTSD was manifested with symptoms which cause no more than occupational and social impairment with reduced reliability and productivity. 

2. From January 9, 2014, PTSD was manifested with symptoms which cause no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood.  

3.  From January 9, 2014, the Veteran was precluded from securing and maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent for PTSD prior to January 9, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for a disability rating of 70 for PTSD from January 9, 2014 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for a rating in excess of 70 percent for PTSD from January 9, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  From January 9, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. § 4.16 (a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veterans Claims Assistance Act of 2000 (VCAA) notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007). The earlier effective date claim, however, is a "downstream" issue arising out of the original service-connection claim.

The Veteran was provided a letter in March 2009 that satisfied all notice requirements of 38 C.F.R. § 3.159. Specifically, it covered what the evidence needed to show to establish his underlying entitlement to service connection and explained how VA determines a "downstream" disability rating and effective date when service connection is granted.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, and post-service VA treatment records. In addition the Veteran underwent psychiatric examinations in June 2009 and August 2015. These examinations are of record. 

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

The Board lastly notes that although the Board is remanding the TDIU claim, the Board may address the extraschedular portion of the PTSD claim.  In remanding the issue of TDIU, the Board has considered the findings of the United States Court of Appeals for Veteran's Claims (Court) in Brambley v. Principi, 17 Vet. App. 20, 24 (2003), and whether that case has an impact on the Board's adjudication of the increased rating claim for PTSD in this case.  In Brambley, the Court held that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  However, the instant matter is distinct from Brambley because no further development in an area probative of the issue of employability is being conducted on remand.  Here, the Board is referring the matter, fully developed, to the Director of Compensation Services for extraschedular TDIU consideration.  Thus, the adjudication of the increased rating claim for PTSD, to include the determination that an extraschedular rating is not warranted, is not affected by the Court's holding in Brambley.

II. Increased Rating 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require reevaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130. Under DC 9411, the following applies:

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002). However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Veteran's appeal was certified to the Board from the AOJ after August 4, 2014. As such, the amendment to the portion of the Schedule for Rating Disabilities, 38 C.F.R. § 4.130, which addresses mental disorders, to remove references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), is applicable in this case. See 79 Fed. Reg. 149, 45094 (Aug. 4, 2014) and 80 Fed Reg. 53, 14308 (Mar. 19, 2015). The Global Assessment of Functioning (GAF) scale is not included in the DSM-5. Nevertheless, it was utilized at the time of the March 2010 and February 2011 VA examinations in this appeal. Thus, it is for consideration in rating the Veteran's service-connected PTSD.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). According to the pertinent sections of DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social or occupational functioning, but generally functions pretty well with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. See Carpenter, 8 Vet. App. at 242. Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned. The percentage rating is based on all the evidence that bears on occupational and social impairment. Id.; see also 38 C.F.R. § 4.126 (2016); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Initial Disability Rating Prior to August 9, 2014

VA treatment records in February 2009 note that the Veteran's PTSD symptoms included sleepiness, irritability, and anger. In March 2009, VA treatment records indicate that Veteran had flashbacks. In September 2009, the Veteran indicated that his PTSD symptoms of nightmares, sleepiness, and agitation impacted his relationship with his wife and children. The Veteran also complained that his symptoms caused issues of independence and loss of control. In May 2010 VA treatment records, the Veteran indicated his nightmares increased in activity. In VA psychiatric treatment sessions between June 2010 and July 2010, the Veteran indicated that his PTSD symptoms created conflicts with his wife. In December 2010, the Veteran indicated he had difficulty in social settings. In January 2011, the Veteran presented as well groomed; casually dressed; established and maintained eye contact; had coherent speech; thought production was well organized; his thought content was relevant, rational and appropriate to the topic; and he had no evidence of delusions or hallucinations and he denied suicide homicide ideation. In July 2011, the Veteran complained of flashbacks, intense nightmares, and intrusive memories of his time in-service. In August 2011, the Veteran had a PTSD evaluation. The Veteran stated that he had a lot of problems with sleeping and dreams. The evaluation noted that the Veteran's symptoms cause clinically significant distress/impairment in various areas of psychosocial function such as interpersonal relationships, avoidance of others, marital conflict, and work. The VA social worker conducting the PTSD evaluation indicated the Veteran's GAF score or 49. In September 2011 until February 2013, the Veteran presented as well groomed; casually dressed; established and maintained eye contact; had coherent speech; thought production was well organized; his thought content was relevant, rational and appropriate to the topic; and he had no evidence of delusions or hallucinations and he denied suicide homicide ideation. During subsequent VA mental health treatment sessions the Veteran's psychiatrist found similar impressions. In March 2012, the Veteran underwent another PTSD evaluation. The psychiatrist noted that the Veteran had a GAF score of 65. In an October 2012 therapy note, the Veteran stated that if it was not for his faith his symptoms would be worse. In February 2013, the Veteran presented a mildly anxious mood. In a June 2013 VA treatment session, the Veteran reported a significant panic attack. In November 2013, the Veteran reported increased nightmares secondary to increased stress in his life. The Veteran presented mood as moderately anxious to neutral.

The Veteran underwent a VA examination in June 2009. The examiner noted symptoms of recurrent and intrusive distressing recollections of the event; recurrent distressing dreams of the event; intense psychological distress at exposure to internal or external cures that symbolize or resemble an aspect of the event; and physiological reactivity to exposure to internal or external cues that symbolize or resemble an aspect of the event. The examiner found that the Veteran had difficulty falling or staying asleep, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startle response. The Veteran reported that his symptoms had gradually reduced following his religious conversion and his sobriety, but frequently he had noticed resurgence of symptoms. The Veteran reported that he had a close relationship with his wife and children, but the Veteran had few friends. The examiner found that the Veteran had a limited but meaningful circle of close relationships. The examiner found that the Veteran had reduced reliability and productivity due to his PTSD symptoms. The examiner reasoned that the Veteran had been able to sustain work and most family activities over the years, but acknowledged there have been periodic problems with his temper, impatience, irritability, and self-seclusion when he struggled with intrusive thoughts and nightmares/sleep loss associated with his service. The examiner stated that the Veteran had a GAF score of 70. 

In March 2009, the Veteran stated that he had hundreds of nightmares, sleepless nights, and cold sweats. The Veteran stated that the effects of his flashbacks had made it hard to continue at his workplace. In April 2011, the Veteran stated that that he suffered from a sleep disorder, nightmares, flashbacks, complications with social communications, memory lapses, panic attacks, and concentration. Both the Veteran and the Veteran's wife indicated that his PTSD symptoms had increased since he was initially rated. 

The Board finds that the Veteran and his wife's statements and reports to medical professionals competent, creditable, and probative. 

The Board finds that the next higher rating, 70 percent, is not warranted prior to January 9, 2014. While there are symptoms of nightmares, sleep disturbance, irritability and some depression, the Veteran's symptoms do not arise to such frequency, duration, or severity to in result occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. Prior to January 9, 2014, the Veteran had GAF scores that ranged 49 to 70. While the Veteran's GAF score of 49 in August 2011 indicated serious symptoms or a serious impairment in social or occupational functioning, subsequent evaluation of the Veteran in October 2012 found a GAF score of 65. Further a month after the Veteran's August 2011 evaluation, the Veteran presented as well groomed; casually dressed; established and maintained eye contact; had coherent speech; thought production was well organized; his thought content was relevant, rational and appropriate to the topic; and he had no evidence of delusions or hallucinations and he denied suicide homicide ideation. This indicated that the August 2011 evaluation was not necessarily representative of the Veteran's overall functioning during this period. Further, the June 2009 VA examiner found the Veteran's PTSD symptoms only caused reduced reliability and productivity. The Board notes that the Veteran's treatment records indicate while the severity of his symptoms increased, the impact of the symptoms did not cause occupational and social areas in most areas. The Veteran had a good relationship with his children and his wife and he participated in his church, which purportedly actually helped his symptoms. Therefore, the Board finds that the 70 percent disability rating is not warranted, prior to January 9, 2014. 

III. Increased Disability Rating From January 9, 2014

Beginning in March 2014, VA treatment records indicate that the Veteran was experienced increased upsetting nightmares. In July 2014, the Veteran indicated he was in an altercation with his neighbor. The Veteran stated he was ready to become physically aggressive toward someone. In October 2014, the Veteran's treatment focused on the Veterans' decreasing vision, ongoing health issues, and current events that had increased the severity of the Veteran's PTSD symptoms. In a June 2015 treatment note, the Veteran reported irritability and verbal outburst due to his sleep problems and nightmares. He stated that he was often short with his spouse and his daughters. 

In August 2015, the Veteran underwent a VA psychiatric examination. The examiner opined that the Veteran's symptoms cause occupational and social impairment with deficiencies in most area, such as work school, family relations, judgement, thinking, and/or mood. The examiner assigned a GAF score of 40 indicating major impairment in several areas. The examiner found that the Veteran continued to have severe PTSD symptoms with several instances of behavior that could have resulted in legal issues. Further, the examiner found that the Veteran remained isolated and avoided places and people that would trigger flashbacks. The Veteran was mainly comfortable in church or in his peer group. The examiner noted that the Veteran would have been more isolated if it was not for his wife. The examiner found that the Veteran's low frustration tolerance, anger, verbal and physical aggression, panic attacks, and severe flashbacks impede his ability to work in any job. The examiner found that the Veteran's PTSD symptoms had worsened with worsened hearing and tinnitus. 

On January 9, 2014, the Veteran's Vet Center therapist provided an opinion letter on the Veteran's PTSD. The Veteran's therapist stated that the Veteran had serious and clinically distressing impairment in social, occupational, and interpersonal functioning. 

In April 2014, the Veteran's therapist provided another opinion on the Veteran's PTSD. The therapist stated that the Veteran regularly isolated himself at home. The therapist noted that the Veteran's family reported that the Veteran continued to isolate himself and avoided contact. The therapist stated that the Veteran continued to suffer from debilitating depression which negatively impacted his activities of daily living, personal hygiene, and household responsibilities. The therapist stated that the Veteran struggled with intrusive recollections almost every hour of the waking day and had graphic violent flashbacks on a weekly basis. The therapist noted that the Veteran reported only sleeping two to three hours nightly with nightmares, sweats, and insomnia. The Veteran reported that combat aggression and impulsivity was significantly problematic and negatively influence his habits on an ongoing basis. The therapist noted that the Veteran struggled on a daily basis with anxiety compounded by his stressors and triggers. The therapist stated that the Veteran's symptoms negatively impacted the few relationships that he did have, those with his family and members of the Vet Center peer group. The therapist further noted that the Veteran endorsed disorientation to time and struggled to remember names of extended family members and tools that he worked with for over fifty years. The therapist stated that the Veteran's experiences near total occupational, social, and interpersonal impairment due to the Veteran's symptomatology. 

In March 2015, the Veteran's therapist provided another opinion letter concerning the Veteran's PTSD. The Veteran's therapist noted that the Veteran lived with his wife in a compatible, albeit sometimes stormy, relationship. The Veteran also had a satisfactory relationship with his children. The therapist noted that the Veteran had a very limited social life. He had some acquaintances but few friends. The therapist noted that the Veteran reported that the symptoms of low frustration tolerance, flashbacks, problems with authority, lack of trust, isolation, verbal and physical aggression, depression, and panic attacks negativity impacted his work performance when he was working.  

In January 2015, the Board testified in a Board hearing. The Veteran testified that he had lots of nightmares and that he did not sleep well. He heard noises and checked doors. He stated his glaucoma sometimes caused flashbacks. The Veteran testified that he had gone through classes and treatment for his PTSD. He stated he once attacked his wife during a flashback. The Veteran's also wife testified at the January 2015 Board hearing. The Veteran's wife stated that the Veteran would fall into depression and that they have to put a pillow in-between them while they slept so that the Veteran did not attack her while he slept.  

The Board finds that a disability rating of 70 percent is warranted from January 9, 2014. Since January 2014, the Veteran's treatment records indicate that the Veteran's PTSD symptoms steadily increased in severity. The January 2014 opinion letter from the Veteran's therapist indicated that the Veteran's symptoms were characterized by serious and clinically distressing impairment in social, occupational, and interpersonal functioning. The therapist's other assessments in April 2014 and March 2015 further indicated that the Veteran has occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood caused by the Veteran's PTSD. Finally, the August 2015 VA examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most area, such as work school, family relations, judgement, thinking, and/or mood, citing specifically his GAF score of 40. Thus, the Board finds that the Veteran's symptoms include occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, from January 9, 2014. See 38 C.F.R. § 4.7

The Board finds that for the entire period on appeal the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate the criteria for a 100 percent disability rating. The criteria for a 100 percent disability rating requires a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name. 38 C.F.R. § 4.130.

The record does not reflect both total occupational and social impairment. While the Veteran's symptoms of nightmares, flashbacks, irritability, panic attacks, and depression are severe they do not rise to total social impairment. The Veteran has a sometime rocky but good relationship with his wife, he has a satisfactory relationship with his children, while the Veteran does not have many friends he does have a close and meaningful social life. Further, the Veteran is an active member in his church and he has friends at the Vet Center where he is a participant in group therapy sessions. Further the August 2015 examination noted that the Veteran had occupational and social impairment, with deficiencies in most areas, not total occupational and social impairment. The Board notes that the letter from the VA therapist stated therapist stated that the Veteran's experiences near total occupational, social, and interpersonal impairment due to the Veteran's symptomatology; however considering the Veteran is able to maintain close relationships in his family and to some extent his veteran and church community the Board finds that Veteran's symptoms do not cause total social and occupational impairment. Therefore, Board finds that 100 percent disability rating throughout the entire appeal period is not warranted. 

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321. There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008). First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria. Where, as here, those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis. The symptoms of his disability, including the severity, frequency, and duration, have been accurately reflected by the schedular criteria. As indicated, the symptoms listed in the general rating formula for mental disorders are not inclusive of all symptoms that a Veteran might manifest, and are not intended to constitute an exhaustive list. Without sufficient evidence demonstrating that the Veteran's disability picture is not contemplated by the rating schedule, referral is not warranted for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating.  See Thun, 22 Vet. App. at 115-16 (2008).

In summary, the preponderance of the evidence of record is against a rating for the service-connected PTSD in excess of 50 percent prior to January 9, 2014, and in excess of 100 percent from January 9, 2014. Resolving reasonable doubt in favor of the Veteran, for the period from January 9, 2014 to August 18, 2015 the criteria have been met for a rating of 70 percent for his service-connected PTSD. See 38 U.S.C.A. § 5107; 38 C.F.R. § § 4.3, 4.7.

IV.  TDIU

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Having assigned a 70 percent rating for the Veteran's PTSD from January 9, 2014, based in part on the Veteran's unemployment during this period, the Board further finds this evidence as outlined above sufficient to warrant entitlement to TDIU from that date on a schedular basis.  For the period prior to January 9, 2014, the Veteran's service-connected disabilities do not meet the schedular criteria for an award of a TDIU and as such, this matter must be remanded for additional development. See 38 C.F.R. § 4.16 (2017).  


ORDER


For the period prior to January 9, 2014, a rating for service-connected PTSD in excess of 50 percent is denied.

For the period on appeal from January 9, 2014, a rating for PTSD of 70 percent is granted, subject to the law and regulations governing the payment of monetary benefits. 

For the period on appeal from January 9, 2014, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The remaining issue on appeal is entitlement to a TDIU rating prior to January 9, 2014. The Veteran indicated that he is unable to work due to PTSD symptoms.  As noted, the Board finds that a claim for TDIU was reasonably raised by the record during the course of the appeal for increased rating. Rice v. Shinseki, 22 Vet. App. 4 (2009).  

Prior to January 9, 2014, the Veteran has established service connection for PTSD, rated 50 percent; tinnitus, rated 10 percent, and hearing loss, assigned a noncompensable rating. His combined disability evaluation was 60 percent prior to January 9, 2014.  

A TDIU may be assigned to a Veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities." 38 C.F.R. § 4.16 (a) (2017). Alternatively, if a Veteran is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in §4.16(a), the rating authority should refer the matter to the director of the Compensation Services for extraschedular TDIU consideration.  38 C.F.R. § 4.16 (b). The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran is not required to show 100 percent unemployability; rather, the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). Further, the question is not whether the Veteran can find employment, but "whether the veteran is capable of performing the physical and mental acts required by employment." Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has reported that he last worked in 2009 and the question remains as to whether he was unable to pursue substantially gainful occupation as a result of the combined effect of his service-connected disabilities prior to January 9, 2014. Thus, although he does not meet the schedular criteria for TDIU prior to January 9, 2014, the Board finds that the issue of entitlement to TDIU should be referred to the Director of the Compensation Services for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1. Refer the matter of entitlement to a TDIU prior to January 9, 2014, to the Director, Compensation Service, for extraschedular consideration. Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. See 38 C.F.R. §4.16 (b).

2. Then, adjudicate the issue remaining on appeal. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


